NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                   

                 IN CLIIIliCI OPPtCI
          . . . . COURf,II'IIGIOIVINI..nll
                 DATE   SEP 2 it 2015
      ·-ynacJ                                                      
          In re Det. ofReyes, No. 89465-5

          closing a pretrial hearing in a civil proceeding without first conducting an Ishikawa 1

          analysis. It does not, and we affirm. 2

                          I. FACTUAL AND PROCEDURAL BACKGROUND

                 The legislature has established a civil involuntary commitment system for

          individuals who are found to be an SVP. See generally ch. 71.09 RCW. The statute

          defines a "sexually violent predator" as a "person who has been convicted of or

          charged with a crime of sexual violence and who suffers from a mental abnormality

          or personality disorder which makes the person likely to engage in predatory acts of

          sexual violence if not confined in a secure facility." RCW 71.09.020(18). Under the

          statutory framework, when an offender's sentence is about to expire, the State may

          file a petition alleging that the offender is an SVP. RCW 71.09.025, .030. If a court

          or jury finds that the individual is an SVP beyond a reasonable doubt, then he or she

          is committed to the custody of the DSHS until the offender is rehabilitated and safe

          to enter the community. RCW 71.09.060(1).




                 1
                    Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 37-39, 640 P.2d 716 (1982).
                 2
                    We also granted review to determine whether Reyes has standing to assert the public's
          article I, section 10 right to the open administration of justice. However, in supplemental briefing
          and at oral argument, Reyes conveyed that he no longer sought to raise the public's right. See
          Suppl. Br. of Pet'r at 11 ("Whether a litigant can waive his or her article [I], section 10 right and
          later assert the public's right is not at issue here."); Wash. Supreme Court oral argument, In re Det.
          of Reyes, No. 89465-5 (May 19, 2015), at 37 min., 33 sec. to 38 min., 4 sec., audio recording by
          TVW, Washington State's Public Affairs Network, available at http://www.tvw.org. Accordingly,
          we address only Reyes' own right as a member of the public to assert that his proceeding be open
          under article I, section 10. We save for the companion case, State v. Herron, No. 89571-6 (Wash.
          Aug. 20, 2015), our discussion of whether a party has standing to raise the public's right.
                                                            2
                                           
          In re Det. ofReyes, No. 89465-5

                      While Reyes was incarcerated for a residential burglary, the State petitioned

          to civilly commit Reyes as an SVP. The petition relied on the residential burglary,

          which involved a sexual attack, and a prior conviction for child rape as qualifying

          sexually violent offenses. The petition also alleged that Reyes suffered from several

          personality disorders, including pedophilia, frotteurism, exhibitionism, and

          antisocial personality disorder. The State withdrew the petition after Reyes was

          convicted of committing two additional sexual assaults on custodial staff. Shortly

          before the end of Reyes' sentence for the new assault convictions, the State refiled

          its petition.

                      Before the SVP commitment hearing, Reyes moved to dismiss the petition,

          arguing that the attorney general lacked authority to file the petition and that the

          superior court lacked jurisdiction. The court heard oral argument on the motion in

          chambers. The record does not reflect why the motion was held in chambers or that

          the court conducted the required procedures for closing the hearing. At the hearing,

          the assistant attorney general appeared by telephone from her office in Seattle. It

          does not seem she was aware that the hearing was held in chambers. The judge, the

              court reporter, and two attorneys representing Reyes were present for the hearing.

                       The parties first discussed case scheduling and the status of the guardian ad

              litem. The court then heard brief argument on the motion to dismiss. The court

              denied the motion to dismiss, noting that jurisdiction was not "a big issue here" and

                                                         3
                                                       
          In re Det. of Reyes, No. 89465-5

          that it was "clear" that the attorney general had authority to file the petition. 1

          Verbatim Report of Proceedings (VRP) at 16.

                      The matter proceeded to a bench trial a few days later. The trial court found

          Reyes to be an SVP and ordered him civilly committed to the Special Commitment

          Center. The Court of Appeals affirmed the trial court. In re Det. of Reyes, 176 Wn.

          App. 821, 847, 315 P.3d 532 (2013). After staying Reyes' petition pending two

          other public trial cases, we granted review. In re Det. of Reyes, 182 Wn.2d 1001,

          342 P.3d 326 (2015).

                                                      II. ANALYSIS

                      Whether the right to a public trial has been violated is a question of law and

          thus subject to de novo review. State v. Smith, 181 Wn.2d 508, 513, 334 P.3d 1049

              (2014). The Washington Constitution establishes a right of public access to court

          proceedings, mandating that "[j]ustice in all cases shall be administered openly."

              WASH. CaNST. art. I, § 10. As such, the trial court may not close a proceeding without

              inquiring into the five factors set forth in Ishikawa, 97 Wn.2d at 37-39, commonly

              referred to as the Ishikawa analysis. 3




                      3
                       The five factors are (1) the proponent of the closure must show a compelling interest, (2)
              anyone present when the motion is made must be given an opportunity to object, (3) the court and
              the parties must consider less restrictive alternatives, (4) the court must weigh the competing
              interests of the proponent of the closure and the public, and (5) the order must be no broader in
              application or duration than necessary. Ishikawa, 97 Wn.2d at 37-39.
                                                              4
                                            
          In re Det. ofReyes, No. 89465-5

                      We recently adopted a three-step framework to determine whether there has

          been a violation of the public trial right. Smith, 181 Wn.2d at 513. First, we ask

          whether the public trial right is implicated at all by using the experience and logic

          test. I d. Next, we determine if the courtroom was actually closed. Id. Finally, we

          examine whether the closure was justified. I d. "A closure unaccompanied by a[ n

          Ishikawa] analysis on the record will almost never be considered justified." Id. at

          520. In the criminal context, such a closure amounts to structural error that requires

          automatic reversal. See State v. Wise, 176 Wn.2d 1, 16-17, 288 P.3d 1113 (2012).

                      The parties do not appear to dispute that the public trial right was implicated

          when the trial court heard argument on Reyes' motion to dismiss, that the hearing

          was closed, and that the closure was not justified by an Ishikawa analysis. Rather,

          the parties dispute whether the closure constitutes structural error.

                      Structural error falls under a special category of constitutional error that

              "affect[s] the framework within which the trial proceeds, rather than simply an error

              in the trial process itself." Arizona v. Fulminante, 499 U.S. 279, 310, 111 S. Ct.

              1246, 113 L. Ed. 2d 302 (1991). Once we find that a structural error occurred, we

              presume prejudice and remand for a new trial. In re Pers. Restraint of Orange, 152

              Wn.2d 795, 814, 100 P.3d 291 (2004).

                      The Court of Appeals determined that the closure did not amount to structural

              error, relying heavily on our decision in In re Detention of D.F.F., 172 Wn.2d 37,

                                                          5
                                       
          In re Det. ofReyes, No. 89465-5

          256 P.3d 357 (2011). Reyes, 176 Wn. App. at 843. In D.F.F., five members of this

          court concluded that structural error was not applicable in commitment proceedings

          because such proceedings were civil matters and the doctrine of structural error is

          strictly limited to criminal trials. 172 Wn.2d at 48 (J.M. Johnson, J., concurring,

          joined by Chambers, J.), 53 (Madsen, C.J., dissenting, joined by C. Johnson and

          Fairhurst, JJ.). A principle of law reached by a majority of the court, even in a

          fractured opinion, is not considered a plurality but rather binding precedent. Wright

          v. Terrell, 162 Wn.2d 192, 195-96, 170 P.3d 570 (2007) (per curiam). Indeed, we

          have already relied on the rule from D.F.F. in subsequent cases. See Saleemi v.

          Doctor's Assocs., Inc., 176 Wn.2d 368, 385-86, 292 P.3d 108 (2013) (rejecting

          structural error in the civil arena because "[f]ive justices of this court explicitly

          rejected the proposition that the concept of 'structural error' had a place outside of

          criminal law."). Thus, our decision in D.F.F. controls, and structural error does not

          apply to public trial violations outside of the criminal context.

                   The rationale behind this rule is sound. As recognized by Chief Justice

          Madsen's dissent in D.F.F., the definition of "structural error" limits itself to

          criminal cases. 172 Wn.2d at 53. The United States Supreme Court has defined

          "structural errors" as those that "deprive defendants of 'basic protections' without

          which 'a criminal trial cannot reliably serve its function as a vehicle for

          determination of guilt or innocence."' Neder v. United States, 527 U.S. 1, 8-9, 119

                                                     6
                                            
              In re Det. ofReyes, No. 89465-5

              S. Ct. 1827, 144 L. Ed. 2d 35 (1999) (emphasis added) (quoting Rose v. Clark, 478

              U.S. 570, 577-78, 106 S. Ct. 3101, 92 L. Ed. 2d 460 (1986)). The Court went on to

              explain that without such protections, '"no criminal punishment may be regarded as

              fundamentally fair."' I d. at 9 (emphasis added) (quoting Rose, 478 U.S. at 578).

                     Reyes acknowledges the rule from D.F.F. and does not argue that D.F.F. is

              incorrect or harmful. See City ofFederal Way v. Koenig, 167 Wn.2d 341, 346, 217

              P.3d 1172 (2009) (precedent must be incorrect and harmful before it is abandoned).

              Rather, Reyes argues that structural error analysis should apply to SVP proceedings

              because such proceedings are quasi-criminal. This is not persuasive. As the State

              argues, Washington courts do not characterize SVP proceedings as quasi-criminal

              and have consistently held that the SVP statute is resolutely civil in nature. See In re

              Det. of Stout, 159 Wn.2d 357, 368-69, 150 P.3d 86 (2007) ("[W]e take this

              opportunity to reiterate that ... SVP commitment proceedings are not criminal

              proceedings."); In re Det. of Williams, 147 Wn.2d 476, 492, 55 P.3d 597 (2002)

              ("[P]roceedings under the sexually violent predator statute are civil-not criminal.");

              In re Pers. Restraint of Young, 122 Wn.2d 1, 19-23, 857 P.2d 989 (1993) (The

              legislature intended to create a civil scheme when it enacted SVP statutes, and the

              statutes' actual impact focused on incapacitation and treatment as opposed to

              punishment.); In reDet. ofTiceson, 159 Wn. App. 374,380-81,246 P.3d 550 (2011),

              abrogated on other grounds by State v. Sublett, 176 Wn.2d 58, 72, 292 P.3d 715

                                                         7
                                             
          In re Det. ofReyes, No. 89465-5

          (2012) (SVP proceedings differ from criminal trials because the consequences of the

          former are not equivalent to a criminal conviction and punishment is not the

          objective).

                      We have repeatedly relied on this distinction as a basis for declining to extend

          certain rules from criminal law to SVP proceedings. See In re Det. of Strand, 167

          Wn.2d 180, 191, 217 P.3d 1159 (2009) (Fifth and Sixth Amendments to the federal

          constitution do not attach to SVP petitioners because SVP proceedings are civil and

          not criminal matters.); Stout, 159 Wn.2d at 368-69 (SVP petitioners have no Sixth

          Amendment right to confrontation because SVP proceedings are civil and not

          criminal matters.); In re Det. of Petersen, 138 Wn.2d 70, 91, 980 P.2d 1204 (1999)

          (Fifth and Sixth Amendments do not attach to SVP petitioners because SVP

          proceedings are civil and not criminal matters.); Young, 122 Wn.2d at 18 (Double

          jeopardy clause and prohibition against ex post facto laws do not apply to SVP

          proceedings because SVP proceedings are civil and not criminal matters.). We thus

          reject Reyes' attempt to label his SVP hearing as quasi-criminal and reaffirm the

              well-established view that SVP proceedings fall in the civil arena.

                      Because the concept of structural error does not apply to civil cases, Reyes

              may not rely on structural error to obtain automatic reversal. Instead, any remedy

              must be appropriate for the violation. State v. Momah, 167 Wn.2d 140, 149-50, 217

              P.3d 321 (2009). For example, in Waller v. Georgia, 467 U.S. 39, 49-50, 104 S. Ct.

                                                          8
                                         
          In re Det. ofReyes, No. 89465-5

          2210, 81 L. Ed. 2d 31 ( 1984), the United States Supreme Court held that the remedy

          for a violation of the public trial right at a suppression hearing was a new suppression

          hearing, not a new trial. Similarly, in discussing the distinction between article I,

          section 22, which applies only to criminal proceedings, and article I, section 10, a

          plurality of this court recognized that a new trial would not be the proper remedy

          absent a violation of article I, section 22. State v. Beskurt, 176 Wn.2d 441, 446, 293

          P.3d 1159 (2013) (plurality opinion).

                      Reyes argues that a new SVP commitment hearing is the appropriate remedy

          for an improper closure of a pretrial hearing. But when the public trial violation

          occurs at a hearing that is easily separable from the actual trial, the remedy is not a

          completely new trial. See Wise, 17 6 Wn.2d at 19. Here, the pretrial hearing on Reyes'

          motion to dismiss did not impact any of the evidence at the SVP commitment

          hearing, nor did it influence the outcome in any way. Because the hearing on Reyes'

          pretrial motion to dismiss is easily separable from the remaining proceedings, Reyes

              is not entitled to a new SVP commitment hearing. As Reyes does not seek any other

              remedy, we decline to decide the appropriate remedy, if any, in the present case. See

              In re Pers. Restraint of Snively, 180 Wn.2d 28, 32, 320 P.3d 1107 (2014) (per

              curiam) (declining to grant appropriate remedy when not requested by petitioner).




                                                        9
                                       
          In re Det. ofReyes, No. 89465-5

                                            III. CONCLUSION

                   The Court of Appeals correctly determined that the trial court's closure of a

          motion hearing in a civil case did not constitute structural error because structural

          error analysis does not apply to civil proceedings. Reyes is not entitled to a new SVP

          commitment hearing, and we affirm.




                                                     10
                         
          In re Det. of Reyes, No. 89465-5




          WE CONCUR:




                                             11
                                        


          In re Detention ofReyes (Rolando)




                                                 No. 89465-5




                      STEPHENS, J. (concurring)-The majority recognizes Rolando Reyes is not

          entitled to a new commitment hearing based on the improper closure of a pretrial

          motion hearing because the motion hearing did not in any way impact the conduct

          of his commitment trial. See majority at 9. I agree. I write to emphasize that this

          holding in no way follows from the majority's discussion of the difference between

          civil and criminal proceedings generally or its rejection of quasi-criminal

          protections in sexually violent predator (SVP) proceedings specifically.

                      The line of cases supporting the majority's ultimate holding has nothing to

          do with distinguishing criminal and civil cases. Indeed, the majority relies on

              criminal cases, in which violation of the public trial right is well established as

              structural error. See Waller v. Georgia, 467 U.S. 39, 49-50, 104 S. Ct. 2210, 81 L.

              Ed. 2d 31 (1984); State v. Momah, 167 Wn.2d 140, 149-50, 217 P.3d 321 (20()9);

              State v. Wise, 176 Wn.2d 1, 19, 288 P.3d 1113 (2012). Quoting Waller, this court

              recognized early on in our public trial jurisprudence that the remedy for any public

              trial error "'should be appropriate to the violation."' State v.   Bone-Club~   128
                                         
              In re Detention ofReyes (Rolando), 89465-5 (Stephens, J. Concurrence)




              Wn.2d 254, 262, 906 P.2d 325 (1995) (quoting Waller, 467 U.S. at 50).             We

              recently explained that although we have said a public trial violation requires a

              '"new trial,"' this is a shorthand description, and a lesser remedy is appropriate

              where an improperly closed proceeding can be separated from the rest of the trial.

              State v. Njonge, 181 Wn.2d 546, 554 n.3, 334 P.3d 1068 (2014) (citing Waller, 467

              U.S. at 40 and Bone-Club, 128 Wn.2d at 262, as contrasting examples of closed

              pretrial proceedings that could and could not be separated).            Reyes's civil

              commitment should be affirmed because he is not entitled to a new commitment

              trial, and this is the only remedy he seeks. See State v. Beskurt, 176 Wn.2d 441,

              446, 457, 293 P.3d 1159 (2013) (lead opinion of C. Johnson, J., and concurring

              opinion of Stephens, J.) (refusing to remand for lower court to reconsider sealing

              order when defendant's sole request was for a new trial); see generally In re Pers.

              Restraint of Snively, 180 Wn.2d 28, 32, 320 P.3d 1107 (2014) (per curiam)

              (refusing to grant remedy not sought by petitioner).

                     The majority's entire discussion of whether public trial error is structural in

              the civil context is unnecessary dicta. I believe it is also incomplete in that the

              relevant question is not simply whether the "structural" label applies only in

              criminal cases but, more broadly, whether public trial error in any context is so

              incapable of review for prejudice or so fundamental to the integrity of judicial

              proceedings that it must be regarded as presumptively reversible. This is an

              important question that we should carefully consider in a case in which it is briefed

              and argued. As the majority acknowledges, Reyes does not argue that public trial


                                                        -2-
    reDetention
                     of
                          Reyes
                                                     
          In                      (Rolando), 89465-5 (Stephens, J. Concurrence)




          error is structural in the civil context but rather that SVP proceedings should be
          considered akin to criminal trials. See majority at 7.
                As for the majority's discussion of the civil nature of SVP proceedings, I
          believe this is also unnecessary and incomplete. It is unnecessary because, as
          noted, the holding in this case-that Reyes is not entitled to a new commitment
          trial-turns on the application of criminal public trial cases. It is incomplete
          because the majority addresses only the line of cases that reject the direct
          application of certain criminal constitutional provisions to civil SVP proceedings.
          See id. at 8. We have recognized, however, that the significant liberty interest at

          stake in SVP proceedings implicates heightened due process concerns and
          sometimes requires application of quasi-criminal protections that do not apply in
          other civil trials. See In re Det. of Stout, 159 Wn.2d 357, 369, 150 P.3d 86 (2007);
          In re Det. of Halgren, 156 Wn.2d 795, 807-08, 132 P.3d 714 (2006).              So,
          confirming that SVP trials are civil in nature does not, for me, answer the question

          of how we respond to the closure of an SVP proceeding.
                 I am concerned that the majority's far-ranging discussion will create
          confusion, especially in its reliance on criminal public trial cases to resolve a
          matter in which it says criminal cases do not apply. It may also be confusing
          because the majority implies that Reyes is entitled to some remedy, although its
          rejection of structural error should require an examination of whether Reyes was
          prejudiced by the closure of the pretrial motion hearing. See majority at 9 ("As
          Reyes does not seek any other remedy, we decline to decide the appropriate


                                                     -3-
   In reDetention
                       of
                            Reyes
                                                     
                                    (Rolando), 89465-5 (Stephens, J. Concurrence)




          remedy, if any, in the present case.") I believe we would do better by saying less.

          I join in the decision to affirm Reyes's commitment on the sole basis that he is not

          entitled to a new commitment trial.




                                                   -4-
   In re
               Detention
                      of
                           Reyes
                                
                                   (Rolando),            
                                              89465-5 (Stephens,        
                                                                 J. Concurrence)      




                                                -5-
                                        
           In re Det. ofReyes (Rolando), No. 89465-5
           (Gordon McCloud, J., Concurrence)




                                               No. 89465-5

                 GORDON McCLOUD, J. (concurring)-! agree with the majority that the

          Washington Constitution's right to an open courtroom applied to the oral argument

          on the pretrial motion at issue here. CONST. art. I,§ 10; majority at 5. I also agree

          with the majority that when the argument on that motion occurred in the judge's

           chambers, rather than in open court, that constituted a courtroom closure. !d. I

           further agree with the majority that the closure occurred without the required inquiry,

          proceedings, and findings (under Press-Enterprise Co. v. Superior Court, 464 U.S.

           501, 505, 104 S. Ct. 819, 78 L. Ed. 2d 624 (1984); Seattle Times Co. v. Ishikawa, 97

           Wn.2d 30, 37-39, 640 P.2d 716 (1982); and Allied Daily Newspapers of Washington

           v. Eikenberry, 121 Wn.2d 205, 210-11, 848 P.2d 1258 (1993), etc.), so it was

           unconstitutional.

                 Finally, I agree with the majority that in this context, we have to make a choice

           about what remedy is appropriate and that reversal is not necessarily the only option.

           I disagree, however, with the majority's description of what this context is. First,


                                                      1
                                             
              In re Det. ofReyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)


              the majority treats the context of this case as akin to the context presented in In re

              Detention of D.F.F., 172 Wn.2d 37, 256 P.3d 357 (2011) (plurality opinion), but

              claims that D.F.F. rejected reversal as the remedy for an error ofthis sort; in contrast,

              I would hold that the context of this case (closure of a single pretrial motion on which

              no testimony or evidence is taken) is totally different from the context of D.F.F.

              (closure of a completed trial), and that D.F.F. adopted reversal as the remedy for the

              latter but not for the former. Second, the majority treats the context of this case as

              akin to the context presented in criminal cases by relying on a federal criminal case,

              rather than a state civil case, to hold that reversal is not the appropriate remedy here;

              in contrast, I would hold that the state civil and federal criminal contexts are different

              and we cannot use one set of cases to determine the appropriate remedy in the other

              set of cases. The first point is important because D.F.F., a civil commitment case,

              clearly held that reversal is the remedy for complete closure of a civil commitment

              trial, and we should not overrule that holding. The second point is important because

              our prior state criminal cases have clearly held that the remedy for closure of a

              pretrial motion hearing is reversal, and we should not overrule those holdings.

              Unfortunately, I think the majority overrules both.




                                                          2
                                             
              In re Det. of Reyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)


                      1. THE MAJORITY EITHER MISSTATES THE HOLDING OF D. F. F. OR IMPLICITLY
                         OVERRULES IT

                      The majority states that D.F.F. held that "structural error" analysis does not

              apply to involuntary commitment proceedings. It is true that only four members of

              the D.F.F. court stated that "structural error" analysis did apply to those proceedings

              and voted to reverse on that basis. And it is also true that three members of the

              D. F. F. court stated that "structural error" analysis did not apply to those proceedings

              and therefore voted to affirm due to failure to prove prejudice. But it is what the

              other two members of the court said that determines the holding of D. F. F. And the

              other two members of the court actually voted to reverse, not to affirm. They did so

              for one very specific reason:       because civil commitment itself, a significant

              deprivation of liberty, constituted "sufficient prejudice" that requires the remedy of

              a new trial. Specifically, Justices J.M. Johnson and Chambers wrote in the pivotal

              concurrence: "I agree with the dissent that 'structural error' analysis does not apply

              to the civil context. However, D.F.F., as a respondent committed after a closed

              hearing, demonstrates sufficient prejudice to warrant relief. Further, I agree with the

              lead opinion that the release of a transcript to D.F .F. is clearly not a sufficient

              remedy. Reversal of the commitment order and remand for new proceedings is the

              appropriate remedy based on the record in this case." D. F. F., 172 Wn.2d at 48-49

              (J.M. Johnson, J., concurring in result, joined by Chambers, J.).

                                                           3
                                           
              In re Det. ofReyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)


                    So the first question in this case is what the holding of D.F.F. was. The

              majority says, "A principle of law reached by a majority of the court, even in a

              fractured opinion, is not considered a plurality but rather binding precedent."

              Majority at 6 (citing Wright v. Terrell, 162 Wn.2d 192, 195-96, 170 P.3d 570 (2007)

              (per curiam)). But that is not complete. A principle of law to which a majority of

              justices agree can constitute binding precedent-even when located in separate

              opinions-but two additional prerequisites have to be met: (1) that principle of law

              must be necessary for the decision in the case rather than just dicta 1 and (2) that

              principle of law must be the narrowest ground of agreement rather than the

              broadest. 2

                     The narrowest ground on which six members of the D.F.F. court agreed was

              to reverse the commitment and remand for a whole new commitment trial because

              the entire first trial was closed. Four of those justices called the problem of closure

              throughout the trial "stn1ctural error" and therefore voted to reverse. Two other

              justices called the problem of courtroom closure throughout the trial nonstructural


                     1
                      State v. Meredith, 178 Wn.2d 180, 184, 306 P.3d 942 (2013), cert. denied, 134 S.
              Ct. 1329, 188 L. Ed. 2d 339 (2014).
                     2
                      In re Pers. Restraint of Francis, 170 Wn.2d 517, 532 n.7, 242 P.3d 866 (2010)
              ("When there is no majority opinion, the holding is the narrowest ground upon which a
              majority agreed. See State v. Patton, 167 Wn.2d 379, 391, 219 P.3d 651 (2009) (citing
              Davidson v. Hensen, 135 Wn.2d 112, 128,954 P.2d 1327 (1998))." (emphasis added)); see
              Marks v. United States, 430 U.S. 188, _193, 97 S. Ct. 990, 51 L. Ed. 2d 260 (1977).
                                                         4
                                               
              In re Det. of Reyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)


              error but "prejudic[ial]" enough to vote for reversal. Those two additional votes

              were necessary for decision in D.F.F.; those two votes narrowed the ground of

              decision from automatic structural error warranting reversal to error warranting

              reversal due to the consequence of complete commitment as a result of a completely

              closed trial. Only three members of the court applied a far more forgiving type of

              harmless error review, found no harm, and would have affirmed.

                    Thus, the narrowest (not broadest) holding (not dicta) from D.F.F. is closure

              of an entire civil commitment trial that results in actual commitment3 violates the

              constitution and warrants the remedy of reversal. That means that the brief statement

              in Saleemi v. Doctor's Associates, 4 supposedly explaining D.F.F. 's holding as

              "[f]ive justices of this court explicitly rejected the proposition that the concept of

              'structural error' had a place outside of criminal law," might be technically correct-

              but it is misleadingly incomplete. A complete description of D.F.F. 's holding would

              acknowledge that the discussion of structural error was not necessary for the decision

              because six justices ruled as a holding that when an entire civil commitment trial is



                    3
                       As the D.F.F. lead opinion noted, "' [C]ommitment is a deprivation of liberty. It
              is incarceration against one's will, whether it is called "criminal" or "civil.""' 172 Wn.2d
              at 40 n.2 (quoting In re Gault, 387 U.S. 1, 50, 87 S. Ct. 1428, 18 L. Ed. 2d 527 (1967)).
                    4
                       176 Wn.2d 368, 385-86, 292 P.3d 108 (2013) (citing D.F.F., 172 Wn.2d at 48-49
              (J.M. Johnson, J., concurring in result, joined by Chambers, J.), 53 (Madsen, C.J.,
              dissenting, joined by C. Johnson and Fairhurst, JJ.).
                                                           5
                                           
              In re Det. ofReyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)


              closed without an Ishikawa inquiry, and the detainee is then committed to a secure

              facility and deprived ofliberty as a result, then "[r]eversal of the commitment order

              and remand for new proceedings is the appropriate remedy." D.F.F., 172 Wn.2d at

              48-49 (J.M. Johnson, J., concurring in result, joined by Chambers, J.).

                     The majority therefore errs in stating that D.F.F. holds not only that

              "structural error" is inapplicable to commitment trials but also that "harmless error"

              cannot be proved from courtroom closure in those trials. In fact, harmless error was

              proved in D.F.F. itself. The majority either misstates the holding of D.F.F. or

              implicitly overrules it.

                     2. D.F.F. 'S ACTUAL HOLDING-THAT REVERSAL Is THE REMEDY FOR
                        COURTROOM CLOSURE IN A CIVIL COMMITMENT CASE ONLY WHEN THE
                        COMMITMENT Is A RESULT OF THE CLOSED PROCEEDING-RESOLVES THIS
                        CASE; WALLER'S REMEDY HOLDING, WHICH BONE-CLUB REJECTED, DOES
                        NOT

                     Still, D. F. F. does not dictate the remedy here. D. F. F. involved closure of an

              entire civil commitment trial.       This case involves closure of a hearing on a

              (nonmeritorious) pretrial motion to dismiss, on which no testimony or evidence were

              offered, in a civil commitment case. D.F.F. never held that both unconstitutional

              closures require the same remedy. In fact, as discussed below, D.F.F. limited the

              reversal remedy to the specific context of a completely closed trial that results in a

              civil commitment.


                                                           6
                                           
              In re Det. ofReyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)


                    The majority (at 8-9) and the concurrence (at 1-2) avoid this analysis. Instead,

              they rely on a criminal case, Waller v. Georgia, 467 U.S. 39,49-50, 104 S. Ct. 2210,

              81 L. Ed. 2d 31 ( 1984), to hold that courtroom closure errors, in general, can be

              remedied by something other than reversal. But Waller is a federal criminal case,

              and it imposes a remedy that we explicitly rejected as early as 1995. The Waller

              Court held that the appropriate remedy for unconstitutional courtroom closure of a

              suppression hearing in a criminal case was remand for a new suppression hearing.

              In State v. Bone-Club, 128 Wn.2d 254, 262, 906 P.2d 325 (1995), a state criminal

              case decided under the state constitution involving closure of another pretrial

              suppression hearing, we explicitly rejected the remedy of just a new suppression

              hearing. We recognized that that was the remedy that the State sought and that the

              United States Supreme Court had adopted. But we took a different path when faced

              with the exact same situation, that is, a closed suppression hearing that would require

              new testimony that might differ at a new hearing. We chose the remedy of complete

              reversal of the conviction instead.

                    Thus, both the majority and the concurrence err in relying on Waller to

              preclude reversal as a remedy in this case. Waller-a federal criminal case whose

              limited remedy we declined to follow in Bone-Club-is neither controlling nor




                                                         7
                                            
              In re Det. ofReyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)


              persuasive authority on the proper remedy for courtroom closure, in violation of the

              state constitution, during a pretrial motion hearing in a civil commitment case.

                    Nevertheless, there is an important distinction between this case and D.F.F.

              In D. F. F., the entire trial was closed. In this case, a pretrial motion to dismiss was

              closed. In the criminal context, our court has held that both errors-closure of the

              trial and closure of a pretrial motion-warrant the remedy of reversal. E.g., Bone-

              Club, 128 Wn.2d254; State v. Easterling, 157 Wn.2d 167, 181, 137 P.3d 825 (2006).

                    But the pivotal concurrence in D.F.F. said something different for the civil

              commitment context. That concurrence stated-and held-that the detainee proved

              "sufficient prejudice" because he was "committed after a closed hearing." D. F. F.,

              172 Wn.2d at 48. I read that as holding that reversal is required for courtroom

              closure throughout a civil commitment trial because of the causal nexus between the

              closed trial and the resulting civil commitment. In other words, the two concurring

              justices in D.F.F. found prejudice because D.F.F. was committed as a result of the

              trial, which was closed from beginning to end.

                     The prejudice that the two concurring justices found in D.P. F.-commitment

              as a result of a completely closed trial-is not present here. Rolando Reyes was

              committed as a result of an open trial. He was not committed as a result of the




                                                          8
                                           
              In re Det. ofReyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)


              nonmeritorious pretrial motion to dismiss, on which no evidence was presented and

              no testimony was taken.

                                                 CONCLUSION

                    I respectfully concur. I am writing separately to emphasize that the analysis

              m this concurrence-which recognizes a choice of remedies for erroneous

              courtroom closures of different sorts-is compelled by, and consistent with, our

              state's civil commitment cases. It is not compelled by, and not consistent with, our

              state's criminal cases. In fact, the majority's analysis is inconsistent with D. F. F.,

              Bone-Club, and Easterling.




                                                         9
                           
              In re Det. ofReyes (Rolando), No. 89465-5
              (Gordon McCloud, J., Concurrence)




                                                10